Citation Nr: 0021921	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-02 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psoriatic arthritis, 
claimed as secondary to service-connected psoriasis.




REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The appellant served on active duty from November 1954 to 
September 1958.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1999.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in December 1996, by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).



FINDINGS OF FACT

1. VA outpatient treatment reports dated in 1996 noted that 
the appellant may have signs of psoriatic arthritis.  
However, in December 1996, a diagnostic assessment 
indicated that the appellant appeared to have more of a 
degenerative process than psoriatic arthritis.

2. Private treatment reports dated in 1998 and 1999 reflect a 
diagnostic impression of psoriatic arthritis.

3. On VA examination in March 2000, after comprehensive 
evaluation including blood work and physical examination, 
the examiner concluded that the findings were most 
consistent with osteoarthritis and that there were no 
findings on x-ray or otherwise that were consistent with 
psoriatic arthritis.



CONCLUSION OF LAW

Psoriatic arthritis was not shown to the proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for psoriatic arthritis secondary to his 
service-connected psoriasis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The private treatment 
reports which reflect a diagnostic impression of psoriatic 
arthritis are deemed sufficient to render the claim 
plausible.

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Furthermore, 38 C.F.R. § 3.310 provides that disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.

Upon careful consideration of the evidence of record in this 
case, the Board finds that the weight of the evidence is 
against the appellant's claim for service connection for 
psoriatic arthritis.  While VA outpatient treatment reports 
dated in 1996 indicated that the appellant may have signs of 
psoriatic arthritis, a subsequent VA outpatient report dated 
in December 1996 indicated that the appellant appeared to 
have more of a degenerative process than psoriatic arthritis.  
Furthermore, although a private physician noted a diagnostic 
impression of psoriatic arthritis in April 1999, there were 
no physical or clinical findings reported at that time to 
support that impression.  Moreover, the appellant underwent a 
comprehensive VA examination in March 2000, for the purpose 
of determining whether or not psoriatic arthritis was 
present.  Upon completion of that examination which included 
extensive physical and clinical analysis, the VA examiner 
provided the following:

Patient's (the appellant) examination and 
x-rays are most consistent with 
osteoarthritis.  This includes 
osteoarthritis of the knees, lumbar 
spine, hands, feet and ankle.  The 
patient does not have any findings, on x-
ray or on physical examination, that are 
consistent with psoriatic arthritis.


The examiner further diagnosed psoriasis of the skin without 
any evidence for psoriatic arthritis.  There is no additional 
competent evidence of record which addresses the question of 
whether or not the appellant has psoriatic arthritis.  

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim for service connection for psoriatic arthritis 
secondary to his service-connected arthritis.  In reaching 
this conclusion, the Board places particular emphasis upon 
the findings noted on VA examination in March 2000.  In this 
regard, the Board finds that the VA examiner's opinion noted 
above is of greater probative value than the diagnostic 
impression reported by the private physician given the 
detailed nature of the VA examination including the extensive 
clinical and radiological work-up.  Accordingly, in the 
absence of any additional evidence in support of the 
appellant's claim, entitlement to service connection is not 
shown.

The appellant's contentions and statements have been 
carefully considered; however, these assertions are not 
deemed to be sufficient to serve as the basis for service 
connection in the absence of additional competent evidence 
which indicates that psoriatic arthritis is, indeed, present.  
The appellant is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).


ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


